office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 dbbailey postu-141599-06 third party communication none date of communication not applicable uilc date date to ------------------ ----------------------------------------------- lmsb international from thomas d beem senior technical reviewer branch international david b bailey assistant to the branch chief branch international subject sec_1503 issues upon termination of sec_1504 election this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend the company subsidiary country x ----------------------------------- --------------------------------------- ---------- law and analysis this memorandum responds to the arguments relating to dual_consolidated_loss dcl recapture raised by the company in its protest submitted on december postu-141599-06 before discussing the company’s specific arguments however this memorandum provides a background of the policy underlying the rules applicable to this case i policy underlying sec_1503 sec_1503 was enacted to prevent a corporation from using a single economic loss to reduce its own u s tax and also to reduce foreign tax on a stream of income that is not subject_to current u s tax congress sought to prevent this practice of double dipping because it provided an undue tax advantage to certain foreign persons making u s investments the legislative_history to sec_1503 sets forth a simple example that describes the type of double dip that this provision was enacted to prevent in that example shown below in figure example a u k corporation which earned dollar_figure acquired a u s target the u s target also earned dollar_figure of income to finance the acquisition the u k corporation established a dual_resident_corporation drc that incurred interest_expense of dollar_figure and earned no income thus resulting in a loss of dollar_figure for the drc under u k law the drc’s loss was used to offset the income of the parent which was not taxed in the u s such that the group’s u k taxable_income was reduced to dollar_figure likewise under u s law the drc was consolidated with the u s target so that its u s taxable_income was also reduced zero by using the same loss this results in the double dip - a single loss of dollar_figure offsets two separate streams of income one subject_to tax in the u s but not the u k and the other subject_to tax in the u k but not in the u s despite having worldwide profits of dollar_figure the group would pay no tax in either country prior to the enactment of sec_1503 staff of joint comm on tax’n general explanation of the tax_reform_act_of_1986 although this example describes an inbound transaction the statute applies to both inbound and outbound transactions id postu-141599-06 figure uk group fp uk us consolidated_group drc us uk target us sec_1503 and the regulations promulgated thereunder therefore sought to prevent situations in which a dcl could be used to offset two separate streams of income in this manner although it is clear that the regulations police this type of double dip this prohibition is also evident under the language of the statute sec_1503 states that to the extent provided in regulations the term ‘dual consolidated loss’ shall not include any loss which under the foreign_income_tax law does not offset the income of any foreign_corporation in other words congress was concerned about the use of a loss to offset under foreign_income_tax law the income of any foreign_corporation a second example shown in figure below illustrates another situation in which a double dip may occur example usp is a domestic_corporation and the common parent of a consolidated_group that includes drc also a domestic_corporation drc is also considered a resident of country y because it is managed and controlled there thus drc is a dual_resident_corporation in year usp has income of dollar_figure and drc incurs a loss of dollar_figure usp uses the drc loss to offset its dollar_figure of income so that the group’s income is reduced to zero for u s tax purposes and thus no income_tax is paid in the u s in year drc reorganizes to become fs an entity that is treated as a foreign_corporation for u s tax purposes but that is considered unchanged from drc under country y law fs earns dollar_figure of income in year and uses the dollar_figure of loss incurred by drc in year to offset the year income postu-141599-06 figure year dollar_figure usp u s year usp u s drc u s y fs y dollar_figure dollar_figure this also creates a double dip - a single loss of dollar_figure offsets two separate streams of income first offsetting usp’s dollar_figure of income subject_to u s tax in year and then also offsetting the dollar_figure of fs income in year that is subject_to tax in country y but is not subject_to tax in the u s as in example there is dollar_figure of overall net_income but because of the double dip no tax is paid on that dollar_figure in either country this is exactly the advantage congress sought to deny in enacting sec_1503 note that this double dip occurs because the loss could be used to offset both the income of a domestic_corporation and a foreign_corporation even though under the foreign_country law the entity remains unchanged thus what matters in this example is that the foreign law allows the use of the loss against the income of an entity that for u s tax purposes is treated as a foreign_corporation this tracks squarely with the statute which provides that a dual_consolidated_loss shall not include any loss which under the foreign_income_tax law does not offset the income of any foreign_corporation sec_1503 the statute thus focuses on the use of the loss to offset income of a foreign_corporation that is exactly what occurs in example above this illustrates that the triggering event rebuttals in the regulations must be interpreted to provide that the laws of the foreign_country modifies use rather than another person this interpretation is the one that is consistent with the policy and text of the statute if drc had remained a domestic_corporation in year then the dollar_figure of year income would have been subject_to tax in the u s in that case no double dip would have occurred even though the loss would have been used to offset its income under postu-141599-06 the foreign_country law in that situation the dollar_figure of total economic profit would not have escaped tax as it did the example with the double dip rather the u s would tax the dollar_figure of income that drc would have made in year if it had remained domestic and the taxpayer would not have enjoyed the advantage of the double dip this shows the significance of the conversion of drc to a foreign_corporation for u s tax purposes even though under the foreign law the entity remains unchanged that u s tax event creates the possibility for a double dip in the absence of sec_1503 with these examples and this policy in mind we turn to a consideration of the treatment of the transaction at issue under the regulations under sec_1503 the dcl regulations ii treatment of the transaction under the regulations the central issue in this case is whether the termination of subsidiary’s sec_1504 status triggered recapture of subsidiary’s dcls this depends on whether the termination caused subsidiary to become another person within the meaning of the applicable triggering events under the regulations that is all of the applicable triggering events either explicitly or implicitly provide that the transaction would not trigger recapture of the dcls unless they could be used to offset income of another person under the laws of a foreign_country at any time after the termination in example above under the dcl regulations the dollar_figure loss incurred by drc could only be used to offset usp’s income if usp filed an election and agreement described in sec_1_1503-2 in that election and agreement drc would have to certify that no part of the dcl would be used to offset the income of any other person under the income_tax laws of a foreign_country and that it would comply with the recapture provisions of sec_1_1503-2 iii - vii when drc converted from a domestic_corporation to a foreign_corporation it disaffiliated from the consolidated_group as a result this would be a triggering event described in sec_1_1503-2 triggering event this would require the taxpayer to recapture the dollar_figure dcl that it used to offset usp’s income unless it could show that the dcl cannot be used to offset income of another person under the laws of a foreign_country at any time after disaffiliation in the case at hand the company argues that the termination does not trigger recapture because although the dcls admittedly could offset the income of the new foreign_subsidiary after the termination subsidiary is unchanged under country x law and thus is not another person under the laws of a foreign_country our view is that corporation in this case had a foreign_branch separate_unit underneath it that actually incurred the loss nevertheless the conversion results in the potential for a double dip in the same way example does furthermore while triggering event does not apply to the company the triggering events that do apply have the same wording for the rebuttal standard so the discussion of the application of triggering event to example also applies to the company’s case example is very close the facts in this case except that subsidiary the dual resident postu-141599-06 recapture is required in this case because after the termination the dcl can offset the income of subsidiary under the laws of a foreign_country ie country x after the termination as demonstrated above the result is a potential double dip which is contrary to the policy underlying sec_1503 thus unless the policies underlying the dcl rules are considered this case merely involves a linguistic dispute about whether the term under the laws of a foreign county modifies another person or whether it modifies offset the policy cannot however be ignored where there are two possible interpretations of a rule the one that is consistent with the policies underlying the rule is the better interpretation the company has pointed to the triggering event in sec_1 g iii a triggering event which has the same rebuttal standard stating that our interpretation would render the rebuttal meaningless because it could never be satisfied the company’s argument is essentially that an unaffiliated dual_resident_corporation that converts to a foreign_corporation for u s tax purposes but remains unchanged under the foreign law will always be able to offset the dcl against the income the foreign_corporation generates after conversion making it impossible to meet the rebuttal applying our interpretation of the regulation however a rebuttal could still be made if the company could show that the dcl had expired and could not otherwise carry over to the foreign_corporation such as through the depreciable basis of the corporation’s assets in other words if the foreign law does not allow the dcl to be used to offset income of the entity after it becomes a foreign_corporation the rebuttal standard is satisfied thus our interpretation does not render the rebuttal provision meaningless the case at hand represents exactly the type of double dip that the dcl rules were designed to prevent because if no triggering event applied the dcls in question could be used to offset two separate streams of income one taxable in the u s and the other taxable in country x but not taxable in the u s in order to avoid this result the applicable triggering events must be read as treating foreign_subsidiary as another person relative to the former domestic subsidiary as described above this interpretation is fully consistent with the language and purpose of both the statute and the regulations iii the potential characterization of the transaction as an f reorganization is not relevant it is a fundamental principle of statutory construction that ambiguous terms in a statute should be interpreted in a manner that gives effect to the legislative intent 142_f2d_363 4th cir noting that taxpayer’s interpretation has the merit of verbal consistency but we do not think it should be sustained in view of the purpose which congress obviously desired to achieve 123_tc_219 applying this principle to the interpretation of tax regulations postu-141599-06 the company also argues that the transaction at issue does not give rise to another person because it should qualify as an outbound reorganization under sec_368 an f reorganization as a threshold matter however the regulations under sec_367 describe the termination of a sec_1504 election as a constructive outbound_asset_reorganization under sec_368 although the company cites revrul_87_27 for the proposition that this transaction should be viewed as an f reorganization nothing in that ruling compels f reorganization treatment for a sec_1504 termination even if the transaction were properly viewed as an f reorganization however it is not clear why f reorganization treatment would be more preferable to the company than d_reorganization treatment the company seeks to establish that the transaction is an f reorganization so that it can claim that it does not involve a transfer to another person for purposes of the applicable triggering events that is the company seeks to use f reorganization treatment to bootstrap into an argument that the transaction should be exempt from the application of sec_1503 the company’s position is not supported by the history of the f reorganization rule or the underlying policy issues at stake in this case the company contends that it is clear as a matter of u s law that an f reorganization involves only a single corporation that remains unchanged following the reorganization in support of this statement the company cites various authorities in the f reorganization context as well as the language of sec_368 itself which was amended in to clarify that an f reorganization involves one corporation the company reads too much into the f reorganization rule first the legislative_history of sec_368 and the case law in this area principally are concerned with the definitional issue of whether a transaction can be viewed as an f reorganization for purposes of the reorganization provisions even where the reorganization involves multiple corporations they do not stand for the proposition that once an f reorganization exists it must then be respected as involving only one corporation for all tax purposes 1987_1_cb_134 sec_1_367_a_-1t for example when amending sec_368 to include the phrase of one corporation congress conceded that an f reorganization could involve more than one corporation in certain cases company rebuttal at p this limitation does not preclude the use of more than one entity to consummate the transaction provided only one operating company is involved the reincorporation of an operating company in a different state for example is an f reorganization that requires that more than one corporation be involved h_r rep no postu-141599-06 this point is amply illustrated by the regulations under sec_367 which treat an outbound f reorganization as an asset_reorganization into a foreign_corporation for purposes of that provision thus for purposes of sec_367 an outbound f reorganization involves an asset transfer to a new foreign_corporation therefore in terms of the tax treatment of the transaction under the sec_367 regulations the company fares no better if the transaction is an f reorganization than if it is a d_reorganization the reason for this rule is that a conversion to a foreign_corporation creates a substantial change in the tax treatment of the entity unlike a domestic to domestic f reorganization for that reason the international provisions of the code treat these cross border transactions as having more significance than they do in a purely domestic context the company’s argument that an f reorganization is always treated as a reorganization involving a single corporation does not explain why it is treated differently for sec_367 purposes or why that same treatment is not similarly appropriate under the dcl rules for a sec_1504 termination both sets of rules recognize that the transformation from a domestic_corporation to a foreign_corporation is a significant change to the entity and cannot simply be ignored although it may be sensible to view the reincorporation of a domestic_corporation in a different state as involving a single corporation this approach is not appropriate in the international context an outbound f reorganization removes the corporation’s assets from u s taxing jurisdiction and therefore must be viewed as an outbound asset transfer in order to effectuate the purposes of section dollar_figure for the same reason the termination of a sec_1504 election is also viewed as a constructive outbound asset transfer for purposes of sec_367 just as the sec_367 regulations effectuate the purpose of sec_367 by treating a sec_1504 termination in this manner the dcl regulations must also treat the transaction as an outbound reorganization to prevent the double dip that would occur if the dcls of the former domestic_corporation were able to be used to offset the income of the foreign_corporation following the termination iv our position does not involve a retroactive application of the regulations the company also argues that the government’s interpretation while arguably supported by the dcl regulations is not supportable under the dcl regulations applicable to the year at issue and that the government’s interpretation in effect requires the retroactive application of the regulations although the dcl regulations certainly clarified the circumstances that require recapture of dcls the dcl regulations were broad enough to cover most double dip situations including the transaction at issue here the question at issue in the dcl regulations is what the phrase under the laws of a foreign_country modifies we have interpreted the dcl regulations in a manner that is consistent with their policy of preventing id see also revrul_87_27 cf sec_1_367_b_-2 sec_1_367_a_-1t postu-141599-06 double dip transactions although made explicit in the dcl regulations this policy is not new to those regulations but is implicit in the language of sec_1503 itself dating back to as described above the language of the statute suggests that a principal concern of congress in defining whether a loss was a dcl was whether the loss under the foreign_income_tax law could offset the income of any foreign_corporation sec_1503 our position in the present case simply involves an interpretation of the regulations that gives effect to that underlying policy concern v standard of rebuttal even if subsidiary were not considered to be another person following the sec_1504 termination ie even if the termination did not constitute an irrebuttable triggering event the company has not made an adequate rebuttal in particular the company has not addressed whether a dcl could be used by another person in the form of a carryover_basis in the corporation’s depreciable assetsdollar_figure for example a dcl could carry over to a foreign_corporation where the corporation acquired assets from a drc with a carryover_basis and due to timing differences between u s law and the applicable foreign law was able to offset its income with depreciation_deductions from the property the company argues that although depreciation_deductions embedded in the carryover_basis of assets may come within the broad definition of a dual_consolidated_loss in sec_1_1502-2 this is not something that a taxpayer must address for purposes of rebutting a triggering event rather the company argues that a rebuttal need only address the potential carryover of losses expenses or deductions however it is precisely the potential carryover of dcls that the triggering events are concerned with and the triggering events do not apply a lesser threshold of what constitutes a dcl depreciation_deductions that may carry over to another person in the basis of assets are part of the losses expenses or deductions that constitute a dcl thus if a dcl is embedded in carryover asset basis then this should be addressed in the company’s rebuttal the company indicates in passing that the depreciable lives of subsidiary’s assets are shorter for country x tax purposes than for u s tax purposes this statement if substantiated could help to establish that a dcl cannot carry over to another person in the form of carryover asset basis however the company has not provided any substantiation for this claim as it did for its claims that a net_operating_loss could not carry over to another corporation under country x law because we believe the company must provide this information to make a satisfactory rebuttal we do not express an opinion as to whether the information already provided by the company regarding the ability of another person to use the corporation’s losses under country x law is otherwise adequate to satisfy the rebuttal standard for these reasons we believe that the company has not rebutted the applicable postu-141599-06 triggering events and that the dcls at issue should be recaptured this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ thomas d beem senior technical reviewer branch international
